Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 44-45 are objected to because of the following informalities:  The claims recite “more complicated and accurate”.  This terminology is vague, relative and interpreted broadly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8-10, 29, 34, 36-38 and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101818848 A to Zhang et al., hereinafter, “Zhang” in view of US 2014/0355863 to Xu et al., hereinafter, “Xu” and CN 103839249 A to Wang.
Claim 1. A method for perfusion analysis implemented on a computing device having one or more processors and one or more storage devices, the method comprising: Zhang [0016] teaches blood volume quantization method in the MR perfusion imaging image of a kind of optimization that the present invention proposes, at first, along with the continual renovation of MR imaging apparatus, the signal to noise ratio (S/N ratio) of the Perfusion Imaging data of obtaining is more and more higher.
Xu [Abstract] teaches the input extraction unit configured to extract, from time sequence images of medical images obtained by performing a blood perfusion imaging scan on a tissue 
Zhang [Abstract] teaches the invention relates to an optimized quantitative method of blood volume in a magnetic resonance perfusion imaged image. The optimized quantitative method is technically characterized by comprising the steps of: selecting an artery input function with a typical double-peak shape from an encephalic main central artery of the magnetic resonance perfusion imaged image; carrying out a convolution operation on a contrast agent concentration time sequence signal and the artery input function to obtain a residual function with similar single-peak shape; using gamma function fitting to select the artery input function to obtain a first pass of the artery input function; carrying out the convolution operation on the first pass of the artery input function which is obtained by fitting and the residual function, thus reestablishing a first pass component in an initial time-contrast agent concentration curve; and quantizing the blood volume by using the reestablished first pass component and inhibiting quantization error.
obtaining an initial time-density curve, the initial time-density curve indicating a density variation of a contrast agent in an organ or tissue over time; Xu [Abstract] teaches the input extraction unit configured to extract, from time sequence images of medical images obtained by performing a blood perfusion imaging scan on a tissue… the parameter estimation unit configured to estimate parameters in a model representing the change of the blood flow at each point in the tissue with the input time sequence, based on the input time sequence, the model and the time sequence images, wherein the parameters include a delay undergone by the blood when flowing from the input part to each point in the tissue.
Xu [0017] teaches there is provided an image processing apparatus comprising: an input extraction unit configured to extract, from time sequence images of medical images obtained by performing a blood perfusion imaging scan on a tissue, a region where a main vessel supplying blood input to the tissue is located as an input part and obtain, based on the input part
obtaining a first perfusion model; determining a first perfusion parameter based on the first perfusion model and the initial time-density curve; Zhang [0004] teaches the present invention proposes blood volume quantization method in a kind of MR perfusion imaging image of optimization, a kind of method that is used in MR perfusion imaging image reconstruction time-contrast concentration curve first by component is proposed, and combine with contrast preparation seepage effect correction algorithm, to reach the purpose of the error of effective inhibition rCBV in quantizing.
Zhang [0023] teaches in the present embodiment: at first time-the grey scale curve of voxel in the Perfusion Imaging is converted to time-the contrast concentration curve. Then, utilize contrast preparation seepage effect in the contrast preparation seepage correction algorithm time of removing-contrast concentration curve. Secondly, choose artery input function at encephalic master central artery neighborhood with typical double-peak shape, with the artery input function input function of gained, to the back gained time-the contrast concentration curve does the computing of deconvoluting, and obtains having the remaining function of approximate unimodal shape. Once more, utilize the selected artery input function of gamma function match, obtain it and pass through component first. At last, with the artery input function first by doing convolution algorithm with remaining function, the passing through first of the time of reconstructing-contrast concentration curve. Utilize passing through first of rebuilding, quantize rCBV.
Zhang [0024] teaches described contrast preparation seepage correction algorithm is as follows. At first, in image, choose all voxels in normal tissue regions and the zoning time-average of contrast concentration curve, regard it as normal time of tested individual-contrast concentration curve. Secondly, be subjected to contrast preparation seepage effects time-the contrast concentration curve be modeled as normal time-contrast concentration curve and its linear weighted function in the time shaft upper integral make up. At last, calculate optimal weights, thereby reach the purpose of the contrast preparation seepage effect in improvement time-contrast concentration by the linear least-squares algorithm for estimating.
Zhang [0025] teaches Standard svd sSVD algorithm is adopted in the described computing of deconvoluting. The non-linear least square algorithm for estimating is adopted in the gamma function match of artery input function.
Zhang [0033] teaches (x, y z) are the index value of certain voxel in image array in the formula; C (x, y, z, t) be (x, y, z) locate voxel time-the contrast concentration curve; TE is the echo time; S (x, y, z, t) be (x, y, z) locate voxel time-the grey scale signal curve; S 0(z) (x, y z) locate the benchmark gray-scale value of pixel, the average of getting the time point before contrast preparation reaches in this picture point time-grey scale signal curve in the calculating before arriving for contrast preparation for x, y; Ln () is the logarithm operation symbol.
Zhang [0038] teaches (x, y z) are the index of voxel in image array in the formula; C Eff(x, y, z, t) for this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve, calculate according to formula (1); K 1(x, y, z) and K 2(x, y z) are weighting coefficient; τ is an integration constant; C Nor(t) reflected be not subjected in this tested individual MR perfusion imaging contrast preparation seepage effects pixel time-shape of contrast concentration curve, in the calculating, C Nor(t) for this tested individual encephalic be not subjected to normal region pixel that neoplastic lesion influences time-average of contrast concentration curve.In the formula (2), C Eff(x, y, z, t) and C Nor(t) be known variables, K 1(x, y, z) and K 2(x, y z) are known variables.Utilize the linear least-squares method of estimation to calculate K 1(x, y, z) and K 2(x, y, optimum solution z), so this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve can be by rectification: 
Zhang [0039] teaches Ccorr(x,y,z,t)=Ceff(x,y,z,t)+K2(x,y,z)∫0tCnor(τ)‾dτ---(3)
Zhang [0040] teaches C in the formula Corr(x, y, z, t) for after correcting time-the contrast concentration curve.C Eff(x, y, z, t) for this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve; K 2(x, y z) are the optimum solution of weighting coefficient in the abovementioned steps; τ is an integration constant; C Nor(t) for this tested individual encephalic be not subjected to normal region pixel that neoplastic lesion influences time-average of contrast concentration curve. 
Zhang [0023] teaches in the present embodiment: at first time-the grey scale curve of voxel in the Perfusion Imaging is converted to time-the contrast concentration curve. Then, utilize contrast preparation seepage effect in the contrast preparation seepage correction algorithm time of removing-contrast concentration curve. Secondly, choose artery input function at encephalic master central artery neighborhood with typical double-peak shape, with the artery input function input function of gained, to the back gained time-the contrast concentration curve does the computing of deconvoluting, and obtains having the remaining function of approximate unimodal shape. Once more, utilize the selected artery input function of gamma function match, obtain it and pass through component first. At last, with the artery input function first by doing convolution algorithm with remaining function, the passing through first of the time of reconstructing-contrast concentration curve. Utilize passing through first of rebuilding, quantize rCBV.
Zhang [0023] teaches (x, y z) are the index of voxel in image array in the formula; C Eff(x, y, z, t) for this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve, calculate according to formula (1); K 1(x, y, z) and K 2(x, y z) are weighting coefficient; τ is an integration constant; C Nor(t) reflected be not subjected in this tested individual MR perfusion imaging contrast preparation seepage effects pixel time-shape of contrast concentration curve, in the calculating, C Nor(t) for this tested individual encephalic be not subjected to normal region pixel that neoplastic lesion influences time-average of contrast concentration curve.In the formula (2), C Eff(x, y, z, t) and C Nor(t) be known variables, K 1(x, y, z) and K 2(x, y z) are known variables.Utilize the linear least-squares method of estimation to calculate K 1(x, y, z) and K 2(x, y, optimum solution z), so this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve can be by rectification: 
Ccorr(x,y,z,t)=Ceff(x,y,z,t)+K2(x,y,z)∫0tCnor(τ)‾dτ---(3)
C in the formula Corr(x, y, z, t) for after correcting time-the contrast concentration curve.C Eff(x, y, z, t) for this pixel place be subjected to contrast preparation seepage effects time-the contrast concentration curve; K 2(x, y z) are the optimum solution of weighting coefficient in the abovementioned steps; τ is an integration constant; C Nor(t) for this tested individual encephalic be not subjected to normal region pixel that neoplastic lesion influences time-average of contrast concentration curve. 
obtaining a second perfusion model; and determining a second perfusion parameter by inputting the first perfusion parameter into the second perfusion model to perform an iterative process. Wang [0013-0022] teaches Alternatively, the step obtaining liver perfusion parameter includes：By Optimization Method [Image Omitted] To obtain K1a、K1p、K2And τp, and then obtain liver perfusion parameter；Wherein [Image Omitted] It is to be obtained by measuring described CT liver perfusion image sequence The contrast concentration time graph of each pixel described arriving.
Alternatively, the step obtaining the hepatic portal vein contrast concentration revised includes：With Cp*Represent the hepatic portal vein revised Contrast concentration, then the hepatic portal vein contrast concentration revised and hepatic portal vein contrast concentration meet C to havingp*=Cp(t- τP), τpIt is to prolong the time entering the hepatic portal vein contrast concentration that the time difference between hepatic portal vein and Hepatic artery introduces because of blood stream Chi Liang；By minD (CL(t))=| | Cp(t-τP)-CL(t) | | calculating, that is, obtain make | | Cp(t-τP)-CL(t) | | numerical value is The time graph C of the corresponding contrast concentration of little pixelLT (), with corresponding CLT () is as hepatic portal vein contrast concentration Time graph Cp' (t), wherein said τpMeet τ1＜ τp＜ τ2Relation, described τ1、τ2For empirical value.
Alternatively, the time graph of the contrast concentration time graph of each pixel and described hepatic arteriography agent concentration, The time graph of hepatic portal vein contrast concentration meets following relation： [Image Omitted] Its In [Image Omitted] For contrast agent survival function, K1a、K1pRepresent Hepatic artery and hepatoportal rate of inflow constant, K respectively2For liver The discharge rate constant of vein.
Alternatively, the step obtaining liver perfusion parameter includes：By Optimization Method [Image Omitted] To obtain K1a、K1p、K2, and then obtain liver perfusion parameter；Wherein [Image Omitted] Obtained by measuring described CT liver perfusion image sequence The contrast concentration time graph of each pixel described…
and determining a second perfusion parameter based on the second perfusion model and the first perfusion parameter. Wang [0013-0022] teaches…wherein [Image Omitted] For contrast agent survival function, τpTime graph for hepatic portal vein contrast concentration and Hepatic artery Time delay between the time graph of contrast concentration, Hepatic artery, hepatoportal rate of inflow constant are K1a、K1p, described every Room output for hepatic vein, the hepatic venous discharge rate constant of output is K2…The basic thought of the simplex optimization method that annealing accelerates is, for each variable, to preset an initial value, first With a minimum point is quickly tried to achieve using simplex method, then use simulated annealing random search instead, once finding than institute State the less point of minimum point, searched for as new initial value using new-found point another less near described new-found point Minimum, so intersect and carry out, until algorithm terminates, obtain the global minimum that result is object function, with the described overall situation The corresponding point of minima is as the solution of variable.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify a method for perfusion analysis by Zhang and Xu with Wang’s teaching of determining a second perfusion parameter based on the second perfusion model and the first perfusion parameter. One would have been motivated to perform this combination due to the fact that it allows one to improve the existing methods for perfusion analysis and increase the speed and accuracy for determining the perfusion parameter when analyzing blood perfusion in image data. In combination, Zhang is not altered in that Zhang continues perfusion analysis, and Xu continues perfusion analysis in a plurality of images. Wang's teachings perform the same as they do separately of determining a second perfusion parameter based on the second perfusion model and the first perfusion parameter.
Therefore one of ordinary skill in the art, such as an individual working in the field of analyzing blood perfusion in image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 6. Wang further teaches wherein the first perfusion model includes a maximum slope model; the initial time-density curve includes an initial time-density curve of input blood vessel and an initial time-density curve of tissue; and determining the first perfusion parameter based on the first perfusion model and the initial time-density curve comprises: determining an area under the initial time-density curve of input blood vessel, an area under the initial time-density curve of tissue, a maximum slope of an ascent stage of the initial time-density curve of tissue, and a peak value of the initial time-density curve of input blood vessel based on the initial time-density curve of input blood vessel and the initial time-density curve of tissue; and determining the first perfusion parameter based on the area under the initial time-density curve of input blood vessel, the area under the initial time-density curve of tissue, the maximum slope of the ascent stage of the initial time-density curve of tissue, and a peak value of the initial time-density curve of input blood vessel. Wang Specifically, prior art generally carries out the meter of described perfusion parameters using greatest gradient or two class methods of deconvoluting Calculate. Above-mentioned two class methods are required for the time graph of Hepatic artery and hepatoportal contrast concentration as the input calculating. Its In, hepatic arterial time graph generally with the time graph of abdominal aorta Lai approximate, then additional requirement spleen in maximum-slope method The time to peak of the time graph in dirty district domain is used for defining tremulous pulse blood supply phase and portal vein blood supply phase. For each in liver area Time graph on individual pixel, maximum-slope method is taken at tremulous pulse blood supply phase and the interim greatest gradient of portal vein blood supply as dynamic One of venous blood flow is approximate. And the method deconvoluted be using weighting Hepatic artery and hepatoportal time graph with make The convolution of shadow agent survival function carrys out the time graph on match pixel point, thus obtaining arteriovenous blood flow by Optimal Fitting problem Amount (HAP/PVP), hepatic perfusion index (HPI) and some other perfusion parameters.
Claim 8. Wang further teaches wherein determining the second perfusion parameter by inputting the first perfusion parameter into the second perfusion model to perform an iterative process includes: determining a target function; determining an estimated perfusion parameter, wherein in a first iteration, the estimated perfusion parameter is set as the first perfusion parameter; determining a time-density curve relating to the second perfusion model by inputting the estimated perfusion parameter into the second perfusion model; determining a target function value by inputting the time-density curve relating to the second perfusion model and the initial time-density curve into the target function, the target function indicating a difference between the time-density curve relating to the second perfusion model and the initial time-density curve; determining whether the target function value meets a terminating condition; determining the estimated perfusion parameter as the second perfusion parameter in response to determining that the target function value meets the terminating condition; and performing a new iteration in response to determining that the target function value does not meet the terminating condition. Wang [0058-0077]
Claim 9. Wang further teaches wherein the initial time-density curve includes an initial time-density curve of input blood vessel and an initial time-density curve of tissue; and the target function represents a quadratic sum of residuals or an average quadratic sum of residuals, wherein the quadratic sum of residuals represents a quadratic sum of a plurality of density differences each of which corresponds to one of a plurality of time points, the each of the plurality of density differences referring to a difference between a density of the contrast agent of a time-density curve of tissue relating to the second perfusion model at the corresponding time point and a density of the contrast agent of the initial time-density curve of tissue at the corresponding time point, and the average quadratic sum of residuals represents a ratio of the quadratic sum of residuals to a count of the plurality of time points. Wang [0058-0077] Alternatively, the described step removing non-vascular region includes: Average and variance threshold values are provided, and calculate CT liver perfusion The gray value of image average in time and variance, remove average and variance is less than the region of described threshold value, to realize non-blood The removal in area under control domain…
Wang Specifically, described contrast concentration being changed over the little local step removing can be real in the following manner Existing：Average and variance threshold values are provided；And calculate the gray value of CT liver perfusion image average in time and variance, remove average It is less than the region of described threshold value with variance, to realize the removal in non-vascular region. Described average and variance threshold values can be experiences Value. In other embodiments, the removal to non-vascular region for the other modes realization can also be adopted, the present invention does not limit to this System…
Claim 10. Wang further teaches wherein the time-density curve of tissue relating to the second perfusion model is a convolution of the initial time-density curve of input blood vessel and a residual function curve, the residual function curve being a function relating to a perfusion parameter. Wang [0013-0022]
Claim 29. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 29 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 34. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 34 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 
Claim 36. It differs from claim 8 in that it is a system performing the method of claim 8. Therefore claim 36 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 37. It differs from claim 9 in that it is a system performing the method of claim 9. Therefore claim 37 has been analyzed and reviewed in the same way as claim 9. See the above analysis. 
Claim 38, . It differs from claim 10 in that it is a system performing the method of claim 10. Therefore claim 38 has been analyzed and reviewed in the same way as claim 10. See the above analysis. 
Claim 43. It differ from claim 1 in that it is a non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method of claim 1. Therefore claim 43 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim(s) 4 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101818848 A to Zhang et al., hereinafter, “Zhang” in view of US 2014/0355863 to Xu et al., hereinafter, “Xu” and CN 103839249 A to Wang and in further view of US 2015/0182118 A1 to Bradbury et al., hereinafter, “Bradbury”.
Claim 4. While the combination of Zhang, Xu, and Wang fails to teach determining a residual function curve by performing deconvolution based on the singular value decomposition model; and determining the first perfusion parameter based on the residual function curve. Bradbury, in the same field of analyzing medical images, teaches wherein the first perfusion model includes a singular value model; and wherein determining the first perfusion parameter based on the first perfusion model and the initial time-density curve comprises: determining a residual function curve by performing deconvolution based on the singular value model; and determining the first perfusion parameter based on the residual function curve. Bradbury [0277] teach for each imaging pixel, the tissue concentration time curve is deconvolved using, for example, the nonparametric single value decomposition (SVD) method, with AIF to calculate the residue function. The deconvolution is achieved by the SVD of an algebraic reformulation of the blood flow rate, and is compared with blood volume in the analyzed tissue region by calculating and integrating tissue densities in the region of interest. Such analysis enables the creation of parametric maps on a pixel-by-pixel based and is assisted by the increased signal-to-noise ratio enabled by the various embodiments of the present disclosure. For multiplexed fluorescence imaging detection studies, the algorithm is further modified to deconvolve spectral outputs at different wavelengths.
Claim 32. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 32 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
It would have been obvious at the time the invention was made to one of ordinary skill in the art to add the teachings of Bradbury to the combination of Zhang, Xu, and Wang such that determining a residual function curve by performing deconvolution based on the singular value decomposition model; and determining the first perfusion parameter based on the residual function curve of Zhang is performed as suggested by Bradbury. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify the combination of Zhang, Xu, and Wang in this manner in order to improve the existing methods for perfusion analysis and increase the speed and accuracy for determining the perfusion parameter when analyzing blood perfusion in image data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of the combination of Zhang, Xu, and Wang, while the teaching of Bradbury continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the perfusion parameter in image data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim(s) 5 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101818848 A to Zhang et al., hereinafter, “Zhang” in view of US 2014/0355863 to Xu et al., hereinafter, “Xu” and CN 103839249 A to Wang and in further view of US 2015/0182118 A1 to Bradbury et al., hereinafter, “Bradbury” and US 20110257519 A1 to Bj?rnerud et al., hereinafter, “Bj?rnerud”.
Claim 5. While the combination of Zhang, Xu, Wang, Bradbury and Bj?rnerud fails to teach determining the first perfusion parameter based on the delay phase, the capillary phase, and the EES phase. Bj?rnerud, in the same field of analyzing medical images, teaches wherein determining the first perfusion parameter based on the residual function curve comprises: dividing the residual function curve into a delay phase, a capillary phase, and an extravascular extracellular space (EES) phase in a chronological order; and determining the first perfusion parameter based on the delay phase, the capillary phase, and the EES phase. Bj?rnerud [0017] teaches it is thus assumed that that the effect of extravasation can be directly accounted for in the apparent residue function and that extravasation correction of the acquired signal is therefore not necessary prior to deconvolution with the estimated C'.sub.p(t). The apparent residue function R'(t), like the ideal residue function R(t), has an initial peak or maximum followed by a decaying "tail", which is a result of the contrast agent kinetics can be separated into two distinct hemodynamic phases. The present invention is based upon the realisation that the effect of extravasation is directly manifested in the tail part of the observed residue function which would be expected to have a zero asymptote in the absence of extravasation. The initial portion of the apparent residue function describes the intravascular effect of the contrast agent during the capillary passage whereas the later phase of the apparent residue function reflects the degree of extravasation of the agent from the intravascular space (IVS) to the extravascular extracellular space (EES) (and the reflux from EES to IVS). According to the invention, a first leakage rate constant K.sub.a (also referred to as K' in previous version of this application) quantifying an apparent rate of contrast agent extravasation from plasma (IVS) to extravascular, extracellular space (EES) is estimated directly from a tail part of the apparent residue function.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to add the teachings of Bj?rnerud to the combination of Zhang, Xu, Wang and Bradbury such that determining the first perfusion parameter based on the delay phase, the capillary phase, and the EES phase of Zhang is performed as suggested by Bj?rnerud. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify the combination of Zhang, Xu, Wang and Bradbury in this manner in order to improve the existing methods for perfusion analysis and increase the speed and accuracy for determining the perfusion parameter when analyzing blood perfusion in image data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of the combination of Zhang, Xu, Wang and Bradbury, while the teaching of Bj?rnerud continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the perfusion parameter in image data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 33. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 33 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim(s) 12 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101818848 A to Zhang et al., hereinafter, “Zhang” in view of US 2014/0355863 to Xu et al., hereinafter, “Xu” and CN 103839249 A to Wang and in further view of US 2015/0182118 A1 to Bradbury et al., hereinafter, “Bradbury” and US 20110257519 A1 to Bj?rnerud et al., hereinafter, “Bj?rnerud”.
Claim 12. While the combination of Zhang, Xu and Wang fails to teach wherein determining the estimated perfusion parameter comprises: determining a descent direction in a preset range of a perfusion parameter by a prediction model based on an estimated perfusion parameter determined in a last iteration, the prediction model including a Levenberg-Marquardt model Warfield, in the same field of analyzing medical images, teaches wherein determining the estimated perfusion parameter comprising: determining a descent direction in a preset range of a perfusion parameter by a prediction model based on an estimated perfusion parameter determined in a last iteration, the prediction model including a Levenberg-Marquardt model; and determining the estimated perfusion parameter based on the descent direction. Warfield [0080] teaches a derivative-free bound-constrained optimization technique. BOBYQA is an iterative algorithm. At each iteration, it computes from a set of points a quadratic approximation for the objective function. The point giving the largest value for the objective function is replaced by the minimum of the quadratic approximation computed in a trust region. At each iteration the trust region is updated. BOBYQA converges faster than the Newton method and is less sensitive to local minima compared to gradient descent algorithms such as conjugate gradient or Levenberg -Marquardt. The orientation of the L.sub.i's was parameterized with the Euler angles, as they empirically led to a more efficient optimization.
It would have been obvious at the time the invention was made to one of ordinary skill in the art to add the teachings of Warfield to the combination of Zhang, Xu and Wang such that the prediction model including a Levenberg-Marquardt model of Zhang is performed as suggested by Warfield. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify the combination of Zhang, Xu and Wang in this manner in order to improve the existing methods for perfusion analysis and increase the speed and accuracy for determining the perfusion parameter when analyzing blood perfusion in image data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of the combination of Zhang, Xu and Wang, while the teaching of Warfield continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the perfusion parameter in image data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 40. It differs from claim 12 in that it is a system performing the method of claim 12. Therefore claim 40 has been analyzed and reviewed in the same way as claim 12. See the above analysis. 
Claim(s) 41 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101818848 A to Zhang et al., hereinafter, “Zhang” in view of US 2014/0355863 to Xu et al., hereinafter, “Xu” and CN 103839249 A to Wang and in further view of US 2016/0166159 A1 to Yang.
Claim 41. While the combination of Zhang, Xu and Wang fails to teach an Adiabatic Approximation to Tissue Homogeneity (AATH) model or a Distributed Parameter (DP) model. Yang, in the same field of analyzing medical images, teaches wherein the second perfusion model comprises an Adiabatic Approximation to Tissue Homogeneity (AATH) model or a Distributed Parameter (DP) model. Yang [0067] teaches the models can be further extended to other eases where contrast may not totally remain intravascular but leak into the tissue, such as in a tumour. For a tissue ROI with a mean transit time of .tau., the tissue IRF can be described by the adiabatic approximation to the tissue homogeneity model
It would have been obvious at the time the invention was made to one of ordinary skill in the art to add the teachings of Yang to the combination of Zhang, Xu and Wang such that an Adiabatic Approximation to Tissue Homogeneity (AATH) model of Zhang is performed as suggested by Yang. The determination of obviousness is predicated upon the following findings: one skilled in the art would have been motivated to modify the combination of Zhang, Xu and Wang in this manner in order to improve the existing methods for perfusion analysis and increase the speed and accuracy for determining the perfusion parameter when analyzing blood perfusion in image data. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a 'fundamental' operating principle of the combination of Zhang, Xu and Wang, while the teaching of Yang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of determining the perfusion parameter in image data. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claim 44. The method for perfusion analysis of claim 1, wherein the second perfusion model is more complicated and accurate for perfusion parameter determination than the first perfusion model. Yang [0038] teaches the program then processes those images to provide an improved data set for a clinician to use, particularly in relation to perfusion indices including blood flow, blood volume, mean transit time, arterial delay time, arterial dispersion time or relative arterial dispersion, tissue dispersion time or relative tissue dispersion.
Claim 45. It differs from claim 44 in that it is a system performing the method of claim 44. Therefore claim 45 has been analyzed and reviewed in the same way as claim 44. See the above analysis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and similarly recited claims 29 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,004,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/316692
US 11,004,200 B2
A method for perfusion analysis implemented on a computing device having one or more processors and one or more storage devices, the method comprising:
A method for perfusion analysis implemented on a computing device having one or more processors and one or more storage devices, the method comprising:
obtaining an initial time-density curve, the initial time-density curve indicating a density variation of a contrast agent in an organ or tissue over time;
obtaining a plurality of scan images corresponding to a plurality of time points;
obtaining a plurality of time-density discrete points based on the plurality of scan images;
obtaining a first perfusion model; determining a first perfusion parameter based on the first perfusion model and the initial time-density curve;
determining an initial time-density curve based on the plurality of time-density discrete points, the initial time-density curve indicating a density variation of a contrast agent in an organ or tissue over time, the organ or tissue corresponding to a pixel or voxel in the plurality of scan images; obtaining a first perfusion model; determining a first perfusion parameter based on the first perfusion model and the initial time-density curve;
obtaining a second perfusion model; and determining a second perfusion parameter by inputting the first perfusion parameter into the second perfusion model to perform an iterative process.
obtaining a second perfusion model; and determining a second perfusion parameter by performing an iteration process using the second perfusion model,
and determining a second perfusion parameter based on the second perfusion model and the first perfusion parameter.
wherein the first perfusion parameter is used in a first iteration of the iteration process, and the second perfusion parameter is obtained in a last iteration of the iteration process.


Likewise claims 4-6, 8-10, 12 and 41 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,004,200 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661